396 F.2d 501
Robert ROBERTS, Appellant,v.John W. GARDNER, Secretary of Health, Education and Welfare, Appellee.
No. 12121.
United States Court of Appeals Fourth Circuit.
Argued May 9, 1968.
Decided June 17, 1968.

Glyn Dial Ellis, Logan, W. Va., for appellant.
George D. Beter, Asst. U. S. Atty. (Milton J. Ferguson, U. S. Atty., on brief), for appellee.
Before HAYNSWORTH, Chief Judge, and SOBELOFF and BRYAN, Circuit Judges.
PER CURIAM:


1
In this Social Security case, the claim that the plaintiff was a chronic alcoholic does not warrant our overturning the finding that in the relevant period of 1961, he was able to work.


2
Affirmed.